UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
CHERYL STAPLE :
: CASE NO. 8:17-cv-3066-T-35TGW
Vv. ;
NORTHWESTERN MUTUAL
LIFE INS. CO.

 

ORDER

THIS CAUSE came on for consideration upon defendant Northwestern
Life Insurance Company’s Motion to Compel Production of Text Messages, Emails, and
Unopened Mail, and to Compel Production of Computer and Phone Contents for
Inspection (Doc. 49) and the opposition thereto (Doc. 57). As the plaintiff points out,
the discovery motion is untimely.

The Case Management and Scheduling Order states a discovery deadline
of November 15, 2018 (Doc. 23, p. 2). Furthermore, the court specified in the Discovery
section of the Scheduling Order that “[t]he Court may deny as untimely all motions to
compel filed after the discovery deadline” (Doc. 23, §1.D., p. 4). Thus, the parties had
until November 15, 2018, to timely file motions to compel discovery.

The movant did not file this motion until December 6, 2018—three weeks
after the discovery deadline in this case. Therefore, the motion is clearly untimely.

Furthermore, the movant does not acknowledge, and therefore it certainly has not
offered, any cogent explanation for this untimeliness.”

It is, therefore, upon consideration,

ORDERED:

That defendant Northwestern Life Insurance Company’s Motion to
Compel Production of Text Messsages, Emails, and Unopened Mail, and to Compel
Production of Computer and Phone Contents for Inspection (Doc. 49) is DENIED.

&
DONE and ORDERED at Tampa, Florida, this z day of January, 2019.

Fea SO. Wan.

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

 

 

* The movant mentions a “recent suspicion that Plaintiff and her counsel were
misrepresenting statements from The Florida Bar to shield discovery” based on The Florida
Bar’s confidentiality rules (Doc. 49, p. 3). This vague assertion is insufficient. Additionally,
the movant argues other grounds in its motion to compel that were clearly available prior to
the discovery deadline. In fact, the movant argues that the plaintiff's confidentiality
objection is unmeritorious because she “lacks standing in this case to assert the rights of third
parties’ privacy or constitutional rights of privacy of others” (Doc. 49, p. 6).
